PER CURIAM.
Antonio Johnson petitions this Court for a writ of mandamus to compel the Miami-Dade Corrections and Rehabilitation Department to return a transcript he claims was taken from his cell. We deny the petition for writ of mandamus without prejudice.
Petitioner states that on or about June 15, 2007, a search of unit 5B1 was undertaken. Upon return to his cell, petitioner alleges that six-hundred pages of his legal transcript were missing. He claims that he brought this to the official’s attention *308and has filed numerous grievances with the grievance clerk to which he has never received a response. The only attachment to the petition was an Inmate Grievance Form dated June 15, 2007, which is blank as to any resolution. As there is no form showing any resolution to a grievance filed, a writ of mandamus is premature as the petitioner has failed to exhaust his remedies. Therefore, we deny the petition for writ of mandamus without prejudice, to be raised upon exhaustion of the petitioner’s administrative remedies.
Petition is denied.